By the Court.
Now came the sheriff of the said county of Franklin and made return of the writ of habeas corpus heretofore issued in this case. And upon the hearing of the case the court find that the said Marie M. Ackerman is unlawfully detained by the said William H. Pritchard, superintendent of the Columbus State Hospital.
It is therefore ordered that the said Marie M. Ackerman be forthwith discharged from her said detention.

Order of discharge to issue.

■ Nichols, C. J., Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.
Johnson, J., not participating. '